MEMORANDUM **
John Zarefakis appeals pro se from the district court’s judgment dismissing his action for lack of subject matter jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, United Dairymen of Arizona v. Veneman, 279 F.3d 1160, 1163 (9th Cir.2002), and we affirm.
The district court properly dismissed this action, because Zarefakis’ “commercial notice” asserts no valid basis for federal jurisdiction. See Fed.R.Civ.P. 12(h)(3); Fiedler v. Clark, 714 F.2d 77, 78-79 (9th Cir.1983) (per curiam) (“a federal court may dismiss sua sponte if jurisdiction is lacking”).
Zarefakis’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.